 1   BRANCART & BRANCART
      Christopher Brancart (SBN (128475)
 2    cbrancart @brancart.com
 3    Liza Cristol-Deman (SBN 190516)
      lcristoldeman@brancart.com
 4   Post Office Box 686
     Pescadero, CA 94060
 5   Tel: 650-879-0141
 6   Attorneys for Plaintiffs

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CARMEN HERRERA, LOUIS                             No. 1:17-cv-01303-LJO-EGP
      HERRERA, and FAIR HOUSING
12    COUNCIL OF CENTRAL CALIFORNIA,
                                                        JOINT APPLICATION AND
13                       Plaintiffs,                    STIPULATION FOR DISMISSAL OF
                                                        ACTION PURSUANT TO SETTLEMENT
14           v.                                         AGREEMENT; ORDER
15    DANIEL SANCHEZ, CORPORATION
      FOR BETTER HOUSING, et al.,
16
                         Defendants.
17

18
            The parties hereby apply for and stipulate to issuance of an order dismissing this action
19
     pursuant to the recent settlement agreement entered by the parties. The parties request that the
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28
                                                       1
 1   Court retain jurisdiction for the purposes of enforcement only. A proposed order of dismissal

 2   follows, and is also emailed to the Court, pursuant to Local Rule 137(b).

 3          So stipulated.

 4          Dated: November 30, 2018

 5                                                Respectfully submitted,
                                                  BRANCART & BRANCART
 6

 7                                                /s/ Liza Cristol-Deman
 8                                                Attorney for Plaintiffs

 9                                                WARNE LAW FIRM, A PROFESSIONAL
                                                  CORPORATION
10
                                                  /s/ Christopher Warne
11
                                                  Attorney for Defendants
12                                                consent to sign given on Dec. 3, 2018

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
 1                               PROPOSED ORDER OF DISMISSAL
 2

 3          Pursuant to the stipulation of the parties, and good cause appearing therefor, this case is

 4   hereby dismissed with prejudice. The Court retains jurisdiction for the purpose of enforcing the

 5   terms of the Settlement Agreement entered by the parties.
 6

 7   IT IS SO ORDERED.

 8      Dated:     December 10, 2018                        /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
